Citation Nr: 0416004	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in relevant part, denied the 
veteran's request to reopen the claims of entitlement to 
service connection for schizophrenia and for a right eye 
disorder, based on the grounds that the veteran failed to 
submit new and material evidence.  In September 2002, the 
veteran filed a notice of disagreement.  In October 2002, the 
RO furnished the veteran a statement of the case.  In January 
2003, the veteran filed his substantive appeal (VA Form 9).  
In September 2003, the RO furnished the veteran a 
supplemental statement of the case.


FINDINGS OF FACT

1.  In a February 1988 decision, the Board denied the claims 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, and for a 
right eye disorder.  Reconsideration of this Board decision 
has not been requested, on motion, by the veteran or his 
representative, or by the Board.

2.  In a determination letter dated in September 1993, and in 
a rating decision dated in April 1995, the RO denied the 
veteran's request to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, on the basis that the veteran failed 
to submit new and material evidence.  The veteran did not 
initiate an appeal with respect to either of these adverse 
determinations.

3.  The evidence received since the February 1988 Board 
decision, with respect to the denial of service connection 
for a right eye disorder, is either cumulative or redundant; 
or it does not bear directly and substantially upon the 
specific matter of whether the veteran has a presently 
existing right eye disability that had its onset in service, 
and when considered with all of the evidence of record, it 
has no significant effect upon the facts previously 
considered.

4.  The evidence received since the April 1995 rating 
decision is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision denying the claim of 
entitlement to service connection for a right eye disorder is 
final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100(a) (2003).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right eye disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  The April 1995 rating decision, which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is a final decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

4.  The evidence received since the April 1995 rating 
decision denying entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a right eye 
disorder and schizophrenia that were both first manifest 
during his active duty service.  

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  An 
August 2002 letter from the RO provided the veteran with 
notice of VCAA and its requirements prior to the September 
2002 initial decision in this appeal.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence not of record that is necessary to 
substantiate his claims.  The discussion contained in the 
August 2002 letter advised the veteran of the types of 
evidence that he needed to send to VA in order to 
substantiate his claims to reopen for service connection, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of his responsibility 
to identify, or to submit directly to VA, medical evidence of 
a current disability, evidence of a disease or injury in 
service, and medical evidence of a link between a disease or 
injury in service and any current disability, as well as what 
constitutes new and material evidence.  Furthermore, in that 
same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support a claim for service connection, which 
the veteran provided in the form of the lay statements, 
private and VA medical records, and Social Security 
Administration records.  Moreover, the veteran and his 
representative were provided copies of the appealed September 
2002 rating decision and an October 2002 statement of the 
case and September 2003 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Thus, the Board finds that the 
veteran has been provided the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records.  In addition, the August 2002 letter sought 
further information from the veteran and his treating 
physicians.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

II.  Factual Background

A June 1987 rating decision denied the veteran's claims of 
entitlement to service connection for a right eye disorder 
because there was no medical evidence of a current disability 
and for schizophrenia because the evidence did not show that 
it was manifested in service or within one year of the 
veteran's discharge from service.  The rating decision was 
subsumed by a February 1988 Board decision.  In that 
decision, the Board determined that an acquired psychiatric 
disorder was not present during service, and schizophrenia 
was not manifested to any degree within one year after the 
veteran's separation from service.  The Board also determined 
that an acquired right eye condition was not present in 
service, and that myopic astigmatism of the right eye was a 
congenital or developmental defect that is not recognized as 
a disability for VA compensation purposes.  Thus, the Board 
concluded that an acquired psychiatric disorder, to include 
schizophrenia, and a right eye disorder were not incurred in 
or aggravated by service.

The evidence on file at the time of the Board's February 1988 
decision consisted of the veteran's service medical records, 
VA treatment records and VA compensation examination reports.  
His service medical records showed that the veteran had a 
small floater in his right eye in January 1983, and that he 
complained of possible floaters and pain in his right eye in 
September 1984.  The diagnosis was of myopic astigmatism.  A 
July 1985 medical history report indicated that the veteran 
acknowledged eye trouble, as well as depression or excessive 
worry and nervous trouble.  He complained of occasional right 
eye pain when looking at bright lights.  The accompanying 
separation examination report indicated that clinical 
evaluation of the veteran's eyes was normal, as was a 
psychiatric examination.  

VA treatment records, dating from September 1986 to March 
1987, indicated that the veteran was hospitalized for 
treatment of schizophrenia thirteen months after his 
discharge from service.  He continued to receive outpatient 
treatment after his discharge from the hospital in December 
1986.  

An April 1987 VA psychiatric examination report of record, 
showed the onset of the veteran's psychiatric disability as 
October 1986.  The diagnosis was of chronic schizophrenia, 
and rule out schizo-affective disorder.  The May 1987 VA 
compensation examination report indicated the veteran's 
complaints of right eye pain when looking at bright lights.  
The results of the examination revealed no abnormalities.

In January 1995, the veteran submitted a request to reopen 
his claims of entitlement to service connection for 
schizophrenia and for a right eye condition.  In March 1995, 
the RO sent the veteran a letter informing that he needed to 
submit new and material evidence in order to reopen the 
previously denied claims.  The received subsequent to the 
February 1988 Board decision included private treatment 
records from Manoj P. Patel, M.D., dating from September 1993 
to February 1995.  These records showed treatment for 
paranoid schizophrenia, noted the veteran's history of having 
his first "break down" after his discharge in October 1986, 
and made no reference to a right eye condition.

By an April 1995 rating decision, the RO determined that the 
veteran had failed to submit new and material and denied his 
request to reopen his claim of entitlement to service 
connection for schizophrenia.  The April 1995 rating decision 
did not address the matter concerning the right eye claim.  
The veteran did not appeal the decision.

In August 2002, the veteran submitted a request to reopen his 
claim of entitlement to service connection for schizophrenia.  
By that same request, he also made reference to the claim for 
service connection for a right eye condition.  

The evidence submitted since the February 1988 Board decision 
and the April 1995 rating decision includes ongoing VA and 
private treatment records, the transcript of the veteran's 
March 2003 personal hearing, and an August 2002 evaluation 
from Dr. Patel.

The submitted medical evidence shows no relevant or current 
complaints, findings, treatment or diagnoses associated with 
a right eye disorder.

Several VA and private treatment records, as well as Dr. 
Patel's August 2002 evaluation, note the veteran's reported 
history of either an in-service onset of his psychiatric 
symptoms or shortly after his discharge from service.  A 
March 1988 VA admission record indicates the veteran had a 
history of psychiatric difficulties since returning from 
service.  Dr. Patel's 1991 evaluation notes that the 
veteran's symptoms began in service, and a March 1993 VA 
inpatient treatment record notes the veteran's symptoms began 
during the later part of his active duty service.  In the 
August 2002 evaluation, Dr. Patel, based on the veteran's 
history, opines that the veteran's schizophrenia was first 
manifest in service.  In addition, the lay statements from 
the veteran and family members received in September 2002, 
indicate to the effect that the veteran injured his right eye 
in service which caused his psychiatric condition, and that 
the veteran had symptoms of a right eye condition and 
psychiatric condition since his discharge from service.

The veteran testified at his March 2003 personal hearing that 
he had no problems prior to his enlistment in service, but 
that he began to experience emotional problems as soon as he 
signed up for a delayed enlistment program.  In January 1985, 
he injured his right eye when he looked at a sonar indicator 
light.  He testified that he was too proud and afraid to seek 
treatment in service and was not treated from the time of his 
discharge until his first VA admission in September 1986.

Analysis

The veteran is seeking to reopen his claims of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, and for a right eye disorder, which 
were previously denied by the Board in February 1988; and 
(with respect to the psychiatric disorder) by the RO in 
September 1993 and in April 1995.

In January 1995, the veteran filed his request to reopen his 
claim for service connection for a right eye condition.  The 
request to reopen this claim was received before August 29, 
2001, the effective date of the amended version of the 
38 C.F.R. § 3.156(a), and as such the amended provisions do 
not apply with respect to the right eye claim.  In August 
2002, the veteran filed his request to reopen his claim for 
service connection for a psychiatric disorder.  The request 
to reopen this claim was received after August 29, 2001, and 
as such the amended version of 38 C.F.R. § 3.156(a) does 
apply with respect to the psychiatric claim.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the February 1988 
Board decision, that decision is final based on the evidence 
then of record.  Id.  Moreover, because the veteran did not 
initiate an appeal of the April 1995 rating decision, that 
decision also became final and binding based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.302, 20.1103 (2003).

With respect to claims that have been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claims on any basis.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

With regard to the veteran's request to reopen the claim of 
entitlement to service connection for a right eye disorder, 
the Board must determine whether new and material evidence 
has been received since the Board's February 1988 decision, 
and since the April 1995 rating decision with regard to his 
request to reopen his claim for service connection for 
schizophrenia, because these preliminary determinations 
affect the Board's legal jurisdiction to reach the underlying 
merits of the claims.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been received, the analysis must end regardless 
of what the RO determined.  Id.  Indeed, analysis beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id., at 1384.

A.  Right Eye

"New and material" evidence, for purposes of the right eye 
claim, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); see also Evans 
v. Brown, 9 Vet. App. 273 (1996).

Turning to the veteran's request to reopen his claim for 
service connection for a right eye disorder, the Board notes 
that the medical records received since the February 1988 
Board decision does not contain any entries pertaining to the 
right eye.  Because this evidence is not germane to a claim 
for a right eye disorder, it is neither new nor material.

Further, the Board notes that the lay statements received 
from the veteran and his family members in September 2002, as 
well as the veteran's hearing testimony in March 2003, 
express their observations decades earlier of what appear to 
be a right eye disability caused by an injury sustained 
during the veteran's active duty service.  While they may 
provide statements as lay affiants as to their observations, 
they are not competent to offer an opinion as to a medical 
diagnosis or medical causation concerning the veteran's right 
eye.  This is so because they do not have the necessary 
training and/or expertise, themselves, to give an opinion on 
the matter of whether the veteran has a presently existing 
right eye disorder which had its onset in service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And, such allegations today are the 
same as they were when the Board denied the veteran's claim 
previously.  The veteran has always contended that he 
developed a right eye disorder when he looked at a bright 
sonar indicator light in service.  So merely reiterating this 
very same allegation is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Aside from that, the lay 
assertions, even if new, still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (implicitly holding that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim).  For these reasons, the 
statements do not constitute new and material evidence.

Accordingly, the Board determines that the evidence submitted 
subsequent to the February 1988 Board decision is not "new 
and material" as contemplated by the 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001), and provides no 
basis to reopen the veteran's claim of entitlement to service 
connection for a right eye disorder.  38 U.S.C.A. § 5108.

B.  Psychiatric Disorder, to include Schizophrenia

For purposes of the psychiatric claim, new evidence is 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence is neither cumulative 
nor redundant of evidence already of record at the time of 
the last final denial and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
from August 29, 2001).

Regarding the veteran's request to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, the Board finds that, assuming the 
credibility of the private and VA medical records and reports 
(dated in 1991, 1993 and 2002), these medical data tend to 
indicate a relationship between the veteran's current 
psychiatric disorder (i.e., diagnosed as schizophrenia) and 
his period of active duty service.  In this context, this 
medical evidence is new and is not cumulative or redundant.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran's 
schizophrenia originated in service or was manifested within 
the one-year presumptive period after his discharge from 
service.  As a result, it raises a reasonable possibility of 
substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the April 1995 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a) (effective from August 29, 2001), and provides a 
basis to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. § 5108.


ORDER

Since new and material evidence has not been submitted to 
reopen the claim for service connection for a right eye 
disorder, the appeal is denied.

The claim of entitlement to service connection for 
schizophrenia is reopened and, to this extent only, the 
appeal is granted.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection for acquired psychiatric disorder, to include 
schizophrenia can be addressed on the merits.  The VCAA 
indicates that VA shall provide a medical examination or 
opinion when necessary to make a decision in a claim.  
Examinations are necessary where the evidence of record 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.

In his letter received in November 2003, the veteran stated 
that he received ongoing regular VA treatment for his 
psychiatric symptoms.  Any VA treatment records subsequent to 
June 2003 should be secured.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Moreover, several treatment records indicate 
that the veteran received ongoing treatment from Dr. Patel.  
These treatment records have not been associated with the 
claims file.  38 U.S.C. § 5103A (West 2002).  

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  With respect to the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
schizophrenia, the RO should send the 
veteran and his representative, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The RO should specifically request 
treatment records from Manoj Patel, M.D. 
and obtain all treatment records for the 
veteran from the VA Medical Center in 
Pittsburgh, dated from June 2002 to the 
present.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

2.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
nature of any psychiatric disorder found 
to be present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review.  
All indicated studies should be 
performed.  Based on the medical findings 
and a review of the claims folder, in 
particular the August 2002 opinion of Dr. 
Patel, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran developed 
a psychiatric disorder, to include 
schizophrenia, during his period of 
active duty service (from August 1979 to 
August 1985), or within one year 
following his discharge from service in 
August 1985; or, whether it is at least 
as likely as not that the veteran's 
psychiatric disorder, to include 
schizophrenia, was caused by any incident 
or event that occurred during service.

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on the 
examination findings, historical records, 
and medical principles.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include schizophrenia, on a 
de novo basis, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



